Citation Nr: 0431619	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  95-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a lumbosacral strain.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision of July 1994 that denied 
the veteran's current claims.  

The issues of service connection for a respiratory disorder 
and entitlement to a total rating for compensation purposes 
based on individual unemployability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have rheumatoid arthritis.  

2.  The veteran's lumbosacral strain is productive of pain on 
motion equivalent to severe limitation of motion of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
service.  
38 U.S.C.A. § 1110 (West 2002).  

2.  The criteria for a 40 percent rating for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 2002): 
38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5293(2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as amended eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The RO provided this notice in a letter dated in September 
2002.  The letter told the veteran what the evidence needed 
to show in order to establish entitlement to service 
connection for rheumatoid arthritis, and an increased rating 
for lumbosacral strain.  The letter also told the veteran who 
was responsible for obtaining what evidence.  The VCAA notice 
letter told the appellant of his responsibility for 
submitting evidence, and thereby put him on notice to submit 
all such evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-20.  However, the Court also noted that it did not intend 
to void existing RO decisions, and that the remedy for 
deficient notice was a remand so that the Board could ensure 
that the notice was provided, or provide reasons why the lack 
of notice was not prejudicial.  Id., 120, 122-124.  Since the 
veteran received the required notice in September 2002, the 
Board has, effectively, ensured that the notice was provided.  

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any evidence relevant to the issues decided in this appeal 
that has not yet been associated with the claims folder.  In 
this regard, the veteran was afforded a VA orthopedic 
examination in October 2003 that provided findings needed to 
decide his claims for service connection for rheumatoid 
arthritis and an increased rating for his low back 
disability.  Under these circumstances further assistance 
would not be reasonably likely to aid in substantiating the 
claims, and the Board will proceed to reach a decision on the 
merits.  38 U.S.C.A. § 5103A(a)(2).


                        I.  Service Connection For Rheumatoid 
Arthritis  

The veteran's service medical records contain no findings 
indicative of rheumatoid arthritis.  

VA and private clinical records and reports of examinations 
reflect post service treatment and evaluations for various 
disabilities affecting the musculoskeletal system including 
trauma to the left knee, a lumbosacral strain, and 
degenerative disc disease of the cervical spine, but these 
records contain no findings of rheumatoid arthritis.  

On VA orthopedic examination in October 2003, the veteran 
claimed that he suffered from rheumatoid arthritis as a 
result of in-service injuries.  After examination and a 
review of the claims folder, the examiner stated, that there 
was no evidence that the veteran had rheumatoid arthritis.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may be granted for rheumatoid arthritis if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2004).  Service 
connection may be granted for disability diagnosed after 
service when the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.303(d) (2004).  

As a lay person, the veteran is not competent to diagnose 
rheumatoid arthritis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The competent evidence contains no findings of 
rheumatoid arthritis, and the VA examiner found that the 
record did not support that diagnosis.   evidence of record 
fails to indicate that the veteran had rheumatoid arthritis 
during service or at any time thereafter.  Since this is the 
case, service connection for this disability clearly must be 
denied.  


                                    II.  Increased Rating For 
Lumbosacral Strain

The veteran's service medical records reflect treatment for 
pain in the low back.  

In a rating decision of September 1981 the RO granted service 
connection for a lumbar strain, which was assigned a 10 
percent rating, effective March 26, 1981.  

In a rating action of April 1982, the RO increased the rating 
for this disability to 20 percent disabling, effective March 
26, 1981.  This evaluation has been confirmed and continued 
by subsequent rating decisions.  

On VA examination in June 1993 the veteran gave a history of 
continuous low back pain since an in-service motor vehicle 
accident.  Examination of the low back revealed normal curves 
with bilateral muscle spasm and tenderness in the lumbosacral 
area.   

The veteran had 20 degrees of forward flexion and 10 degrees 
of backward extension in the lumbar spine.  Lateral flexion 
was 10 degrees bilaterally and rotation was 10 degrees 
bilaterally.  Motion was accompanied by complaints of back 
pain and stiffness.  An X-ray of the lumbosacral spine 
revealed no abnormalities.  Straight leg raising was 45 
degrees bilaterally with a negative Lasegue's phenomena.  

The veteran complained of numbness in the legs and strength 
and strength in the legs was only fair.  There was no 
weakness in the great toe extensors or foot flexors.  The 
diagnoses included spondylosis of the lumbosacral spine 
manifested by complaints of pain, stiffness, marked 
limitation of motion and weakness in the legs. 

The findings included 4-4/5 strength in the iliopsoas, 
bilaterally; and 4/5 strength in the hamstrings.  Extensor 
hallucis longus strength and toe extensor were 4/5, 
bilaterally.  Right dorsi flexion strength was 4/5, and left 
dorsi flexion strength was 5/5.  Plantar flexion was 5/5.  
Deep tendon reflexes were 2+ in the lower extremities with 
down going toes.  His gait was antalgic.  The Romberg test 
was negative.  Straight leg raising was positive at 0 
degrees.  There were poorly reproducible sensory deficits in 
the lower extremities.  The impression was possible bilateral 
lumbar radiculopathy.  

On VA orthopedic examination in February 1998, the veteran 
complained of numbness from waist down after sitting for 20 
minutes.  He also complained of constant low back pain.  The 
veteran had 80 degrees of forward flexion without complaints 
of pain.  Deep tendon reflexes were present, but weak.  An X-
ray of the lumbosacral spine was negative.  The diagnoses 
included "complaint of low back pain with insufficient 
evidence of a diagnosis of an acute or chronic orthopedic 
disorder or residuals."  

A February 1998, VA neurological examination noted bulk and 
muscle tone as normal throughout.  Spasm of the lumbosacral 
paraspinal muscles was noted.  Knee reflexes were 2+ on the 
right and 0 on the left.  Ankle jerk reflexes were 2+.  There 
was diminished sensation to pinprick below the knees.  The 
lumbosacral spinous processes were non-tender on palpation. 
Straight leg raising was negative bilaterally.  The diagnoses 
included chronic low back strain.  

During a February 2000 VA examination the veteran said that 
his low back symptoms had remained the same.  He reported 
difficulty moving, which was attributed to his left knee.  
The veteran had flexion of 80 degrees in the lumbar spine.  
Extension was 10 degrees and lateral bending was 20 degrees.  
Rotation was well performed to 30 degrees in either 
direction.  All motion except for rotation was painful.  
"Stress DeLuca" evaluation revealed 45 degrees of forward 
flexion with no more than 10 degrees free from pain.  The 
veteran was noted to have a great deal of trouble retrieving 
two five pound dumbbells from the floor.  This was attributed 
to a knee disability.  X-rays of the lumbosacral spine were 
normal.  

During the VA orthopedic examination in October 2003, 
scoliosis of the spine was reported.  There was tenderness in 
the lumbosacral area.  The veteran had 45 degrees of forward 
flexion in the lumbar spine with 25 degrees of extension.  
Lateral extension was 30 degrees, bilaterally; and rotation 
was 25 degrees, bilaterally.  All spinal motion was described 
as painful.  

Straight leg raising was negative to 45 degrees with pain in 
the lower back.  There was no radiculopathy or paresthesia 
noted.  The Romberg test was negative.  Motor strength was 
5/5 bilaterally.  Deep tendon reflexes were absent on the 
right and untested on the left due to knee pain.  

Ankle reflexes were 2+ on the right and 1+ on the left.  
There was decreased vibratory sense and to soft touch and to 
pain that was greater on the right.  A lumbosacral spine X-
ray was normal.  The diagnosis was lumbosacral strain.  It 
was noted that he had significant pain on back motion.  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The Board notes that while radiculopathy and other 
manifestations of disc disease were suspected in the earlier 
examinations and treatment records; the most recent 
examinations and treatment records have not contained any 
findings indicative of intervertebral disc disease.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current," medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).  

Since the current evidence does not show intervertebral disc 
disease, the rating criteria for such a disability are not 
for application in regard to the veteran's service connected 
low back disorder.

The veteran was in receipt of a 20 percent rating a 
lumbosacral strain under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2002).  That diagnostic code 
provides a 20 percent evaluation for lumbosacral strain 
manifested by a loss of lateral spinal motion in a standing 
position and muscle spasm.  That diagnostic code, provides a 
maximum 40 percent rating for severe symptoms of lumbosacral 
strain with listing of the whole spine to the other side, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility or forced motion.  

The veteran's service connected low back disorder could also 
be evaluated on the basis of limitation of motion in the 
lumbar spine under 38 C.F.R. § 4.71(a), Diagnostic Code 5289 
(2002).  Under the provisions of this diagnostic code a 20 
percent rating is assigned for moderate limitation of motion 
in the lumbar spine.  A 40 percent rating is assigned for 
severe limitation of lumbar spine motion.  

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2003).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The criteria for rating spinal disabilities has been revised.  
Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.  
Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).  

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

The General Rating Formula for Diseases and Injuries of the 
Spine came into effect.  The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by residuals 
of injury or disease.  

Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  

A 50 percent rating is assigned if there is 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine.  

A 20 percent rating is assigned if there is 
forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an   
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation. The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurological disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004)).

It is clear that the new criteria are not liberalizing.  They 
require ankylosis for a rating in excess of 40 percent, while 
the old rating criteria provided that evaluation for severe 
limitation of motion.  Therefore applying the new criteria in 
this case would produce prohibited retroactive effects.  
VAOPGCPREC 7-2003.

In applying the old criteria, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca the Court instructed VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Although the veteran has occasionally demonstrated good range 
of motion most evaluations of his spine in recent years have 
demonstrated a degree of limitation of motion that may be 
considered as severe, especially with consideration given to 
the considerable back pain on motion that has been 
consistently noted on evaluation.  On the most recent 
examination, the examiner found pain throughout the range of 
back motion.  

Forty percent is the maximum rating for limitation of motion 
of the lumbar spine under the old rating criteria.  Higher 
ratings under the old or new criteria would require 
intervertebral disc disease or ankylosis-conditions that 
have not been demonstrated in any of the records in this 
case.

Under the provisions of 38 C.F.R. § 3.321 (2003), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

In this case, the veteran is not currently employed, and 
there is thus, no marked interference with current 
employment.  His entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be considered following development requested in the 
remand portion of this decision.  There is no evidence of 
recent hospitalization for the back disability.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.



ORDER

Service connection for rheumatoid arthritis is denied.  

An evaluation of 40 percent rating for a lumbar spine 
disability is granted subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

After a VA respiratory examination conducted in November 2003 
the examiner noted that the veteran's clinical records 
indicated a diagnosis of Asthma in 1986.  He also noted that 
the veteran's service medical records did not indicate 
treatment or diagnosis of a chronic respiratory disorder.  
However, the doctor also noted that the veteran gave a 
history of symptoms consistent with respiratory disease 
during service.  The examiner did not express a clear medical 
opinion regarding the etiology of the veteran's current 
respiratory disability.  

In view of the above, and since the Board has increased the 
evaluation for the veteran's service connected lumbosacral 
spine disability in the above decision, this case must be 
REMANDED to the RO for the following action:  

The RO should send the claims folder to the 
physician at the Providence VA Medical 
Center who conducted the VA respiratory 
examination of November 2003.  This 
physician (or another physician should that 
individual be unavailable) should review 
the claims folder and express an opinion 
with rationale, as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
currently diagnosed asthma or, other 
respiratory disorder, had its onset during 
service.  

2.  Then the AMC or RO should re-adjudicate 
the issues of entitlement to service 
connection for asthma, and entitlement to a 
total rating for compensation purposes 
based on  individual unemployability.  If 
these benefits remain denied the veteran 
and his representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this Board 
for further appellate consideration if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



